f   o

Order issued: October          , 2012




                                              In The
                                 (Court uf Apprats
                        iff1ift4 Distrirt of &txas at 'Dallas
                                        No. 05-12-01140-CV


              DOUBLE DIAMOND DELAWARE, INC., ET AL., Appellants

                                                V.

                         JOHN WALKINSHAW, ET AL., Appellees


                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-10333-J


                                            ORDER

       We GRANT appellees' October 1, 2012 motion for an extension of time to file a brief TO

THE EXTENT that appellees shall file their brief on or before November 5, 2012. We caution

appellees that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.




                                                       EL    ETH LANG-MIERS
                                                       JU